Order, Supreme Court, Bronx *363County (Bertram Katz, J.), entered April 23, 1998, which denied defendant’s motion to dismiss the complaint by reason of plaintiffs alleged failure to file a timely notice of claim, unanimously affirmed, without costs.
Defendant’s claim that the documentation submitted to it respecting the incident in which plaintiff was allegedly injured did not, in the aggregate, constitute a valid, timely notice of claim is without merit. The record discloses that plaintiff sent a letter to defendant’s counsel, at defendant’s direction, reporting the incident, that a no-fault application in connection with the incident was filed by plaintiff with defendant’s claims administrator, and that the driver of the bus involved in the incident submitted written and oral reports respecting the incident to defendant. Considered together, these timely submissions were at least adequate to constitute a valid notice of claim pursuant to General Municipal Law § 50-e (see, Miller v Liberty Lines, 208 AD2d 454; Losada v Liberty Lines Tr., 155 AD2d 337; Gallagher v Liberty Lines Tr., 211 AD2d 440). Concur — Sullivan, J. P., Lerner, Andrias and Saxe, JJ.